Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Feb 2022 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 22 Feb 2022.
Claim 9 was amended.
Claims 9 and 13-15 are currently pending and have been examined.

	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62640178, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 9 has been amended to recite that the transmitting of the identity of the riders is accomplished “via a cellular network.” There is no disclosure of this subject matter in the provisional application. The provisional application discloses that the number of passengers can be programmed into the transponder and sent via RFID communication in paragraph [0020], but it does not disclose sending the information via cellular network. Therefore, the earliest effective filing date of claim 9, and claims 13-15 which depend from claim 9, is 8 Mar 2019. 

Response to Arguments
Applicant's arguments filed 22 Feb 2022 have been fully considered but they are not persuasive. In response to applicant's argument that the identified “problem has not been raised in any of the cited references,” (Applicant’s remarks, p. 4) a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably . 
Similarly, Examiner notes that Applicant's assertion that the “claimed method allows the transmittal of the toll split information without having to be at a tolling location” is not reflected in the claim. Applicant’s remarks, p. 6. There is no distinction of whether the transmission is done by the cellular network near to or remote from a tolling location. The plain language of the claim suggests that this transmission may take place at or near the toll reader. 
Applicant asserts that “the Action offers no rational underpinning as to why one would make the suggested substitution,” implying that the motivation to combine was based on a “common sense” rationale. Applicant’s remarks, pp. 6-7. This is not persuasive. “Simple substitution of one known element for another to obtain predictable results” is a rationale explicitly identified by the Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). This was the rationale provided. 
Applicant next asserts that “that references are in non-analogous fields” because “The claimed invention and Yamuchi are drawn to vehicular tolling, and toll splitting,” and “Rosario is drawn to navigation systems, and natural language processing to recognize spoken commands.” Applicant’s remarks, p. 7. Applicant then asserts that “Yamauchi and Rosario are from different and unrelated fields of endeavor and exist completely independent of each other.” Id. This is not the standard. The standard is whether the fields of endeavor are the same as the claimed invention, not the same between two references. MPEP 2141.01(a), citing In re Bigio
Applicant also asserts that “neither Yamauchi nor Rosario identify the problem being solved by the claimed invention.” Applicant’s remarks, p. 7. This is also not the standard. The standard set forth in Bigio is that the art must be “reasonably pertinent to the problem faced by the inventor.” There is no requirement that the very problem identified by the Applicant be explicitly identified by the references for them to be analogous prior art. 
Moreover, Applicant has narrowed the problem faced in Applicant’s remarks, but the originally filed specification identifies the field of the disclosure as “identifying vehicle occupants based on voice recognition for determining a toll rate to be used and for determining which occupant or occupants will pay the toll fee and how the toll fee is to be divided.” Applicant’s originally filed specification, paragraph [0002]. A system which identifies users based on voice collection from within the vehicle is reasonably pertinent to this stated solution, as is one which allows toll splitting. 
Nevertheless, additional art has been cited below. Applicant is invited to request an interview prior to further filings. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180211541 to Rakah et. al. (“Rakah”) in view of U.S. Patent Publication No. 20180094945 to Rosario (“Rosario”) and in view of U.S. Patent Publication No. 20030115095 to Yamauchi (“Yamauchi”).
Claim 9
Rakah discloses the following elements:
A method for splitting a vehicular toll among a plurality of occupants of a vehicle, comprising: ([0077] system may calculate fare amount for each particular user in a shared ride, including whether toll roads were permitted; [0149] system calculates a ride fare for each user based at least on the shared portion of the ride)
pairing a mobile device to an audio system of a vehicle; ([0089] driver devices may be installed in a vehicle and coupled with the vehicle control system; [0087] mobile devices may include a microphone and may be devices such as a tablet or smartphone; see also fig. 2 which includes audio subsystem 226; [0093] communications between devices may be via various network types include Bluetooth)
the mobile device verifying that a first person and a second person are present in the vehicle by, while paired with audio system of the vehicle, the mobile device recording a voice of the first person and a voice of the second person; ([0464] a microphone associated with a ridesharing vehicle may collect audio data that is used to determine an actual number of vehicle occupants; [0481] detection and assignment module may receive information from at least one sensor in the vehicle, including audio sensors, to verify the number of users)
Rakah also discloses that the system receives user identities from user devices in [0359], [0460], and that the detection and assignment module may receive information from at least one sensor in the vehicle, including audio sensors, to verify the number of identified users in [0481]. This at least strongly suggests identifying the users based on audio data. Additionally, Rakah at least strongly 
pairing a mobile device to an audio system of a vehicle; ([0014] system may include an in-vehicle system; [0032] in-vehicle system may be paired with a mobile device; [0066] in-vehicle system may receive input from mobile devices; [0042] identification information may be received from mobile devices; [0034] an input device microphone may be configured to collect (record) speech input in order to identify user inputs; [0061] system may be able to identify more than one user, i.e. a driver and one or more passengers of a vehicle based on voice identification and/or pairing between the vehicle and a user device)
the mobile device creating a first voice print from the recording of the voice of the first person and a second voice print from the recording of the voice of the second person; ([0034] an input device microphone may be configured to collect (record) speech input in order to identify user inputs; [0039] a voice sample of a user may be collected and compared to a stored voice sample; [0020] data files may be used to identify a user including voice samples (prints))
identifying the first person based on the first voice print, and identifying the second person based on the second voice print; ([0020] data files may be used to identify a user including voice samples (prints); [0047] a user associated with a vehicle may be identified based on voice identification; [0061] system may be able to identify more than one 
It would have been obvious to include in the user verification system of Rakah the user voice identification system as taught by Rosario since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Rakah also discloses that the system receives user identities from user devices in [0359], [0460], and that the system calculates a ride fare for each user based at least on the shared portion of the ride in [0149]. Rakah also discloses that the user devices may communicate with the ridesharing management server via cellular network. To the extent that Rakah does not explicitly disclose toll apportionment, Yamauchi discloses:
transmitting, responsive to identifying the first person and identifying the second person, to a tolling service server by the mobile device via a cellular network, the identity of the first person and the identity of the second person, wherein the first person is associated with a first tolling account and the second person is associated with a second tolling account of a tolling agency that operates the tolling service server; ([0068] if a split toll payment is made, the signal from the cellular phone includes information about a split toll payer and a payment ratio; each pre-registered payer (first and second) sends particular identifiers that are the same; [0087] each individual user is 
receiving, at the tolling service server from a toll reader, an indication that the vehicle has passed the toll reader; ([0089] mobile device sends information about a user/split tolling in response to an annunciation signal from a tolling gate; [0092] computer verifies whether the user is pre-registered and can use the service to determine whether to permit passage; [0095] all users are pre-registered, toll is split)
and in response to receiving the indication that the vehicle has passed the toll reader, the tolling service server apportioning a toll fee among the first and second tolling accounts. ([0092] computer verifies whether the user is pre-registered and can use the service to determine whether to permit passage; [0095] all users are pre-registered, toll is split)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the fare splitting of Rakah the toll splitting as taught by Yamauchi “so that a split payment of a turnpike toll at a desired ratio can be specified.” Yamauchi, paragraph [0015]. 

Rakah in view of Rosario and Yamauchi discloses the elements of claim 9, above. Rakah also discloses determining vehicle occupancy using audio information in [0464], [0481]. Rakah does not explicitly disclose prompting the user to speak. However, Rosario also discloses :
further comprising the mobile device prompting each of the first person and the second person to speak. ([0066] a generated output may be in the form of a question, and a user response to the question may be evaluated utilizing a speech recognition module; [0034] an input device microphone may be configured to collect (record) speech input in order to identify user inputs; [0039] a voice sample of a user may be collected and compared to a stored voice sample; [0061] system may be able to identify more than one user, i.e. a driver and one or more passengers of a vehicle based on voice identification)
It would have been obvious to include in the audio user verification system of Rakah the a prompt for the user to speak as taught by Rosario since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20180211541 to Rakah et. al. (“Rakah”) in view of U.S. Patent Publication No. 20180094945 to Rosario (“Rosario”) and in view of U.S. .
Claim 13
Rakah in view of Rosario and Yamauchi discloses the elements of claim 9, above. Rakah also discloses that the system can determine when individual users are dropped off as in [0163], and that ride requests include destination locations as in at least [0083]. Rakah does not explicitly disclose that the apportioning of the toll fee happens at the end of trip. However, Yamauchi also discloses:
wherein apportioning the toll fee is ceased upon an end of trip criteria occurring, wherein the end of trip is defined by at least one of a trip time, and end of trip location being reached, or a trip extension. ([0050] system confirms the use end point at an exit and determines a toll; [0077] end point may be an interchange name (location); [0078] payment is determined at a turnpike use end time or end point)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the fare splitting of Rakah the toll splitting as taught by Yamauchi “so that a split payment of a turnpike toll at a desired ratio can be specified.” Yamauchi, paragraph [0015].
To the extent that one having ordinary skill in the art may not conclude that Yamauchi discloses the elements of claim 13, Kavner discloses “... correlating corresponding pairs of the plurality of vehicle detections by determining that a travel time between each of the gateways of each of the corresponding pairs of detections is less than a corresponding maximum travel time, determining a plurality of chainable detections, and determining the boundaries of the trip ...” 
Claim 14
Rakah in view of Rosario, Yamauchi, and Kavner discloses the elements of claim 13, above. Neither Rakah does not explicitly disclose the elements of claim 14. However, Kavner discloses:
wherein the end of trip criteria is programmed to recur for repetitions of the trip. ([0068] The end of a trip Detection Processor determines an end to a trip using the following criteria… [mathematical algorithm]; [0119] Steps 212 to 232 [trip parameter calculations] are repeated for the remaining group of transactions for the selected vehicle)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the trip end determination of Yamauchi, as set forth in claim 13, the trip end determination of Kavner in order to “simplify[y] the billing and accounting processes” for trip billing. Kavner, paragraph [0073].

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20140180773 to Zafiroglu et. al. discloses a system for generating and validating incentives based on multi-person vehicle occupancy, including identifying unique vehicle occupants based on voice recognition functionality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628